DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 line 5 should be changed as follows for consistency: …the laser light.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 10, and thus each of claims 2-9 and 11-19 by way of dependence, recites "perovskite-doped optical fiber… to generate an [ASE] spectrum that encompasses the first wavelength." However, this limitation lacks enablement for having undue breadth; the scope of enablement provided to one skilled in the art by the disclosure is not commensurate with the scope of protection sought by the claims. The term perovskite does not invoke any particular compound, only a type of crystal structure of unspecified compound(s). A crystal structure per se does not enable the claimed wavelength conversion/ASE generation. Only particular elements or compounds can serve as optically pumped fiber dopants for wavelength conversion/ASE generation. Thus, the claim limitation covers every conceivable perovskite shaped-structure for achieving the stated purpose where the specification discloses at most only those compounds known to the inventor (see § MPEP 2164.08). The enabled portion of the term perovskite, is perovskite with the formula AMX3-, where A stands for CH-3NH3 or C-s, M stands for Pb, and X stands for Br, Cl or I.
Claim 20, and thus each of claim 21 by way of dependence, recites "converting the second wavelength to an [ASE] emission spectrum that encompasses the first wavelength using… perovskite-doped optical fiber." However, this limitation lacks enablement for having undue breadth; the scope of enablement provided to one skilled in the art by the disclosure is not commensurate with the scope of protection sought by the claims. The term perovskite does not invoke any particular compound, only a type of crystal structure of unspecified compound(s). A crystal structure per se does not enable the claimed wavelength conversion/ASE generation. Only particular elements or compounds can serve as optically pumped fiber dopants for wavelength conversion/ASE generation. Thus, the claim limitation covers every conceivable perovskite-shaped structure for achieving the stated purpose where the specification discloses at most only those compounds known to the inventor (see § MPEP 2164.08). The enabled portion of the term perovskite, is perovskite with the formula AMX3-, where A stands for CH-3NH3 or C-s, M stands for Pb, and X stands for Br, Cl or I.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, as well as each of claims 4-8, or by way of dependence, recites “a wavelength-converting material.” As best understood by the examiner, in view of the specification, and in view of the language of claim 20, the perovskite-doping is the “wavelength-converting material.” It should be clear in the claims that these are the same thing.
Claim 10 in line 8 recites “…excited by the visible light...” It’s not clear which of the first and second light sources’ visible light output is the visible light.
Claim 12, as well as each of claims 13-19, or by way of dependence, recites “a wavelength-converting material.” As best understood by the examiner, in view of the specification, and in view of the language of claim 20, the perovskite-doping is the “wavelength-converting material.” It should be clear in the claims that these are the same thing.
Claim 20, and thus claim 21 by way of dependence, recites the converting and amplifying as separate steps. However, these conversion and amplification results occur by the same photonic phenomenon and so are not separate steps. The language should be clarified.

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), and/or 112(a) in accordance with the enabled portion of scope, as described above. 

The following is a statement of reasons for the indication of allowable subject matter: The primary reason for the allowance of the claims is the inclusion, in all the claims, of a second wavelength input to and/or exciting a perovskite-doped optical fiber for generating ASE at a first wavelength to amplify a first wavelength signal input to the fiber, wherein the perovskite has the formula AMX3, where A stands for CH3NH3 or Cs, M stands for Pb, and X stands for Br, Cl or I. This was not anticipated by, or obvious in view of, the prior art. The closest prior art is Jin et al. (US Patent Application Publication No. 2017/0152608), which discloses a light-emitting fiber using a perovskite ABX3, wherein A is a cation comprising an organic group or a combination, B is lead, and X is a halide or a combination of halide, and the perovskite-compound element, while pumpable with an optical signal, is a semiconductor nanowire laser, not a fiber dopant. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2020/0185630 – discloses organic-inorganic hybrid perovskite compounds.
US Patent Application Publication No. 2019/0145587 – same assignee; discloses an excitation source and a material including a halide perovskite, but does not disclose fiber doping.
US Patent Application Publication No. 2018/0374651 – discloses alkyl ammonium metal halide perovskites for thin-film photovoltaics.
US Patent Application Publication No. 2021/0296622 - discloses a light-emitting fiber using a CaTiO3 perovskite as an emissive layer of a multilayered carbon nanotube fiber, pumped electrically.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636